DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/01/21 amending all claims 1-20 drawn to the elected invention (“A wagering system”), and presenting only claims 1-20 drawn to a non-elected invention (“A method resolving side bet wagers”) is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to “A wagering system”, classified in A63F5/0005 and A63F/0088.
II. Claim 1-20 (as amended on 12/01/21), drawn to “A method of resolving side bet wagers”, classified in A63F3/00157 and A63F2003/00164.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and process for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP $806.05(e)).   In this case the apparatus (original claims 1-20) may be used as a chance device for playing a lottery-type game wherein two or more colored balls are dropped from the ball storage area onto the roulette wheel.  When the balls settle on numbers on the roulette wheel, the numbers selected by the balls on the roulette wheel are winning lottery numbers.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
Invention I (apparatus) would require a search in A63F5/0005; A63F/0088;  A63F5/02 and A63F5/00.
Invention II (method) would require a search in A63F3/00157; A63F2003/00164 and A63F2003/00167.
The above separate searches would be a serious search and examination burden.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424. The examiner can normally be reached Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl